Exhibit-10.53
AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is made and entered
into as of the 10th day of March, 2008 by and between MIDWEST BANK AND TRUST
COMPANY, an Illinois banking corporation, as seller (“Seller”), and PGG, LLC, an
Illinois limited liability company, as purchaser (“Purchaser”).
R E C I T A L S:
          A. Seller is the record owner of (i) a parcel of real estate improved
with a bank building (the “Building”) located at 1601 North Milwaukee Avenue,
Chicago, Illinois, together with a vacant lot located immediately north of and
adjacent to the Building (collectively the “Milwaukee Parcel”), and (ii) a
parcel of vacant land currently used as a parking lot located at 1611-1617 North
Damen Avenue, Chicago, Illinois (the “Damen Parcel”); and
          B. Seller desires to sell, transfer and convey the Milwaukee Parcel
and the Damen Parcel to Purchaser and Purchaser desires to purchase the
Milwaukee Parcel and the Damen Parcel from Seller, subject to and in accordance
with the terms and conditions set forth below.
C L A U S E S:
     In consideration of the premises and the mutual representations, covenants,
undertakings and agreements contained below, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Purchaser represent, covenant, undertake and agree as
follows:
          1. AGREEMENT OF SALE AND PURCHASE. Seller agrees to sell, transfer and
convey to Purchaser, and Purchaser agrees to purchase from Seller, all for a
purchase price and subject to and upon each of the terms and conditions set
forth below, the following:
     1.1. Property. The Milwaukee Parcel and the Damen Parcel, together with all
right, title and interest of Seller in and to all easements, tenements,
hereditaments, privileges and appurtenances thereto and all of the buildings and
improvements located on the Milwaukee Parcel (collectively the “Improvements”)
(the Milwaukee Parcel, the Damen Parcel and the Improvements are sometimes
hereinafter collectively referred to as the “Property”).
     1.2. Personalty. With the exclusion of all property used by Seller in
connection with its banking operations, and with the exception of all artwork
(other than drawings, paintings, renderings and depictions of the Building which
shall be included with the sale of the Property), all personal property and
other tangible property, whether enumerated in this Agreement or not, in which
Seller has an interest, now or subsequently located on the Property and/or used
in connection with the operation or maintenance of the Improvements, including,
without limitation, all equipment, apparatus, machinery, cranes, appliances,
furnishings, signs, site plans, surveys, soil and substrata studies,
architectural renderings,

 



--------------------------------------------------------------------------------



 



plans and specifications, engineering plans and studies, floor plans and other
plans or studies of any kind; all furniture, furnishings and carpeting; all
heating, lighting, plumbing, electrical and air-conditioning fixtures and
equipment, all hot water heaters, furnaces, heating controls, motors and boiler
pressure systems and equipment; all shelving and partitions; all ventilating,
incinerating, disposal, cleaning, snow removal and landscaping equipment; all
storm and screen doors and windows; and all building supplies, fixtures and
repair equipment (collectively the “Personalty”).
     1.3. Intangible Property. With the exception of all intangible property
related to Seller’s banking operations, intangible property, whether enumerated
in his Agreement or not, owned, controlled or held by Seller between the date of
this Agreement and the “Closing Date” (as defined in paragraph 14 below), now or
subsequently used in connection with the operation or maintenance of the
Property, including but not limited to all leases, licenses and other agreements
to occupy all or any part of the Property; all claims, warranties, guarantees
and sureties, if any, given in connection with the construction, improvement or
equipment of or pertaining to the Property; all air rights, excess floor area
rights and other development rights relating to or appurtenant the Property; all
rights to obtain utility service in connection with the Property; all assignable
licenses, permits and approvals relating to the Property; all service contracts
for the benefit of the Property which Purchaser desires to assume; all rights to
use any name by which the Property may be commonly called; and all
architectural, engineering and construction plans, tests, reports, drawings and
specifications (collectively the “Intangible Property”).
     1.4. Appurtenant Rights. All right, title and interest of Seller to land,
if any, lying in the bed of any street, road or avenue, open or proposed, at the
foot of or adjoining the Property to the center line of such street, road or
avenue, and to the use of all easements, if any, whether of record or not,
appurtenant to the Property and the use of all strips and rights-of-way, if any,
abutting, adjacent to, contiguous to or adjoining the Property (collectively the
“Appurtenant Rights”).
          2. PURCHASE PRICE AND MANNER OF PAYMENT. The total purchase price (the
“Purchase Price”) to be paid to Seller by Purchaser for the Property is Eighteen
Million Three Hundred Fifty Thousand and 00/100 Dollars ($18,350,000.00).
Purchaser reserves the right to reasonably allocate the Purchase Price between
the Milwaukee Parcel and the Damen Parcel, and upon notice thereof from
Purchaser to Seller prior to the Closing Date, Seller agrees to cooperate with
Purchaser and allocate the Purchase Price as determined by Purchaser.
          3. PAYMENT OF PURCHASE PRICE. The Purchase Price shall be satisfied or
paid to Seller in the following manner and at the following times:
     3.1. Earnest Money. Purchaser shall deliver to Seller herewith a check in
the amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the
“Earnest Money”) payable to Chicago Title & Trust Company (“Escrowee”). The
Earnest Money shall be held by Escrowee in a strict joint order escrow account
for the benefit of both parties. At Purchaser’s option, the Earnest Money may be
invested in an interest-bearing

2



--------------------------------------------------------------------------------



 



money market account or an alternative investment satisfactory to Purchaser. All
interest earned on the Earnest Money shall be delivered to the party entitled to
receive the Earnest Money; provided, however, on the Closing Date the Earnest
Money (exclusive of interest earned thereon) shall be applied against the
Purchase Price and the interest thereon shall be delivered to Purchaser.
     3.2. Balance of Purchase Price. On the Closing Date, Purchaser shall pay to
Seller, by certified or cashier’s check or by wire transfer, the balance of the
Purchase Price in the amount of Seventeen Million Eight Hundred Fifty Thousand
and 00/100 Dollars ($17,850,000.00), plus or minus prorations.
          4. TITLE INSURANCE. Seller has delivered to Purchaser commitment
number 8431838 dated February 8, 2008, for an ALTA 2006 owner’s title insurance
policy effective as of the Closing Date (the “Title Commitment”) issued by
Chicago Title Insurance Company (the “Title Insurer”) in the amount of the
Purchase Price. The Title Commitment at closing shall be modified to show
Purchaser as the proposed insured, and showing insurable title to the Property
to be in Seller subject only to (1) general real estate taxes not yet due and
payable, (2) title exception H noted in the Title Commitment, (3) matters
disclosed by the “Survey” (as defined in paragraph 5 below) which are not
“Survey Defects”, (4) the rights of Seller under this Agreement, (5) rights of
Broadline, Inc., Jungle Gym Fitness Corporation and the Wicker Park/Bucktown
Chamber of Commerce (the “Tenants”) under their respective leases (the
“Leases”), (6) matters arising out of any act of Purchaser or its
representatives (the “Purchaser’s Representatives”), and (7) title exceptions
pertaining to liens or encumbrances of a definite or ascertainable amount which
may be removed by the payment of money or otherwise on the Closing Date and
which Seller shall so remove at that time (collectively the “Permitted
Encumbrances”). At closing, Seller shall cause the Title Insurer to issue to
Purchaser either an owner’s title insurance policy or a marked copy of the Title
Commitment with (i) extended coverage over all general exceptions, (ii) a 3.1
zoning endorsement with parking, (iii) an access endorsement, (iv) a location
note endorsement, (v) a survey endorsement, (vi) a tax parcel endorsement,
(vii) a utility facility endorsement, (viii) a contiguity endorsement, if
applicable, (ix) a subdivision endorsement, (x) an endorsement deleting the
creditors’ rights exception, (xi) a restrictions or ALTA 9.2 endorsement, and
(xii) such other title endorsements as Purchaser shall reasonably request (the
“Title Policy”) in conformity with the provisions of this paragraph 4. The Title
Policy shall reflect the allocation of the Purchase Price between the Milwaukee
Parcel and the Damen Parcel as described in paragraph 2 above. The costs of the
Title Policy, all title endorsements thereto and any update or later date fees
shall be paid for by Seller.
          5. PLAT OF SURVEY. Seller shall furnish or cause to be furnished to
Purchaser, within five (5) business days after the date of this Agreement, a
currently dated plat of survey (the “Survey”) certified to Purchaser,
Purchaser’s lender, the Title Insurer and such other parties designated by
Purchaser and made by a registered Illinois land surveyor in accordance with the
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, jointly
established and adopted by ALTA and ACSM in 1992, and shall include item numbers
1, 3, 4, 7(a), 7(b)(l), 7(c), 8, 9, 10, 11 and 14 from Table A thereof, or such
other standards acceptable to Purchaser, (i) depicting the location and
dimensions of the Property and all of the Improvements

3



--------------------------------------------------------------------------------



 



thereon; (ii) indicating the street address and legal description of the
Property, the square footage of the Property and each of the Improvements, and
the number of parking spaces, if any; (iii) showing all curb cuts, driveways,
parking spaces, if any, streets and alleys adjacent to the Property and
vehicular access from the Property to said streets and alleys; (iv) showing the
present location of all recorded easements, visible easements, utility lines and
building lines on the Property and without any encroachments onto or over
easements, building lines, rights of way or any adjoining property; and
(v) showing no encroachments onto the Property from any adjoining property. The
Survey shall further certify that the Property is not located in an area
identified by an agency or department of the federal government as having
special flood or mudslide hazards which would require flood insurance under the
Flood Insurance Act of 1968, as amended from time to time, or under any other
applicable law or regulation. The cost of the Survey shall be paid for by
Seller. The Survey must be sufficient to enable the Title Insurer to delete the
general survey exception and to issue the Title Policy free from any survey
exceptions whatsoever. Purchaser shall notify Seller within three (3) business
days after Purchaer’s receipt of the Survey as to whether the same discloses any
matter that renders title to the Property unmarketable or uninsurable (“Survey
Defect”). In absence of such notice, it shall be conclusively presumed that
there are no Survey Defects.
          6. TITLE DEFECTS. If the Title Commitment or the Survey delivered by
Seller discloses exceptions other than Permitted Encumbrances (the
“Non-Permitted Exceptions”) or Survey Defects, Seller shall have until the
Closing Date to have the Non-Permitted Exceptions removed from the Title
Commitment or to correct such Survey Defects, or to have the Title Insurer
commit to insure against any loss or damage that may be occasioned by such Non-
Permitted Exceptions or Survey Defects. Seller shall in good faith use its best
efforts to have such Non-Permitted Exceptions removed, Survey Defects cured
and/or have the Title Insurer commit to insure over such Non-Permitted
Exceptions or Survey Defects on or before the Closing Date. If Seller fails to
have the Non-Permitted Exceptions removed, any such Survey Defects corrected or
have the Title Insurer commit to insure over such Non-Permitted Exceptions or
Survey Defects, then Purchaser may elect to (i) terminate this Agreement by
delivering written notice thereof to Seller and promptly receive a return of the
Earnest Money and all interest accrued thereon; or (ii) accept title to the
Property as it then is with the right to deduct liens or encumbrances of a
definite or ascertainable amount from the Purchase Price to be paid on the
Closing Date.
          7. PRORATIONS AND ADJUSTMENTS. The following items shall be paid,
prorated and adjusted as of the Closing Date as follows:
     7.1. General real estate taxes for 2007 and 2008 levied against the
Property which are not then due and payable shall be prorated at closing based
on one hundred percent (100%) of the amount determined by multiplying the most
recent assessed valuation of the Property by the most recent tax rate and state
equivalization factor. The tax prorations shall be reprorated upon the issuance
of the actual tax bills for 2007 and 2008. This provision shall survive the
Closing Date.

4



--------------------------------------------------------------------------------



 



     7.2. Seller shall, pursuant to the terms of a post-closing occupancy
agreement (the “Post-Closing Occupancy Agreement”), retain use and occupancy of
the Improvements on the Milwaukee Parcel for a period not less than nine
(9) months and not more than eighteen (18) months, at a monthly use and
occupancy charge of Seventy-Five Thousand and 00/100 Dollars ($75,000.00),
payable on the first day of each calendar month during the term of said
Post-Closing Occupancy Agreement. Seller shall also pay to Purchaser fifty
percent (50%) of all (i) real estate taxes, and (ii) insurance premiums for
casualty and liability insurance relating to the Building during the term of the
Post-Closing Occupancy Agreement. The Post-Closing Occupancy Agreement will
provide that Seller may terminate its Post-Closing Occupancy Agreement at any
time after nine (9) months have elapsed, but Seller shall give Purchaser not
less than thirty (30) days prior written notice of Seller’s intention to
(i) terminate the Lease, and (ii) vacate and surrender possession of the
Milwaukee Parcel to Purchaser.
     7.3. All charges for gas, electricity, water, telephone and all other
utilities shall be paid by Seller through and including the date that Seller
terminates the Lease and surrenders possession of the Milwaukee Parcel to
Purchaser. Final meter readings shall be ordered by Seller as of said date.
There shall be no proration of utility charges on the Closing Date.
     7.4. Rent due from tenants under the Leases shall be prorated as of the
Closing Date.
     7.5. On the Closing Date, Seller shall give Purchaser cash credits for all
(i) tenant security deposits (including accrued interest thereon owed to
tenants, if any) paid by tenants under the Leases, and (ii) unapplied real
estate tax escrow payments made by tenants under the Leases.
     7.6. Any prepaid amounts under any service contracts which Purchaser has
expressly agreed in writing to assume shall be prorated as of the Closing Date.
     7.7. Owner’s title insurance charges, surveyor’s fees, transfer taxes
imposed by the State of Illinois and Cook County, one-half (1/2) of the deed and
money escrow fee, one-half (1/2) of the N.Y. Style closing fee, the recording
fees for releasing or discharging any encumbrances from the Property and all
other customary seller’s charges shall be paid for by Seller. All loan title
insurance charges, transfer taxes imposed by the City of Chicago, one-half (1/2)
of the deed and money escrow fee, one-half (1/2) of the N.Y. Style closing fee
and customary purchaser’s title and recording charges shall be paid for by
Purchaser.
     7.8. All accounts payable and other obligations incurred by Seller prior to
the Closing Date relating to the Property shall be paid or performed by or on
behalf of Seller on or before the Closing Date, or as soon as practicable after
the Closing Date, and Purchaser assumes no obligation or responsibility for the
payment or performance of such obligations.

5



--------------------------------------------------------------------------------



 



          8. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER, Seller
represents and warrants to Purchaser that as of the date of this Agreement, and
Seller covenants to Purchaser that as of the Closing Date:
     8.1. Seller is and will be the owner of fee simple title to the Property,
subject only to those matters noted in the Title Commitment and such other
defects, liens or encumbrances as Purchaser may elect to waive under the
provisions of paragraph 6 above.
     8.2. The Lease is the only lease affecting the Property, and no third party
other than Seller has any right to possession of all or any portion of the
Property.
     8.3. Neither Seller nor any of its agents has received any written notices
from any municipal, county, state or other governmental authority of any
environmental, zoning, building, tenants’ rights, fire, health code or any other
violation(s) of any statutes, laws, codes, ordinances, rules or regulations with
respect to the Property which will not have been corrected by Seller prior to
the Closing Date. Seller shall promptly (i) comply with any such written notices
received after the date of this Agreement and prior to the Closing Date, and
(ii) deliver copies of any such written notices to Purchaser.
     8.4. There are and will be no liens, claims or unpaid taxes against Seller
and/or applicable to the Property for federal withholding taxes or state sales,
retailer occupation or unemployment taxes, or any other taxes or charges
whatsoever, except general real estate taxes which are not yet due and payable.
     8.5. There are and will be no recorded or unrecorded mechanics’ or
materialmens’ liens or any claims for such liens affecting the Property, and as
of the Closing Date, there will be no work or materials performed or furnished
affecting the Property for which payment will not have previously been made.
Seller will furnish Purchaser with an affidavit to this effect on the Closing
Date.
     8.6. There are and will be no contracts, agreements, leases, licenses,
invoices, bills or understandings of any nature, written or oral, formal or
informal, other than those delivered to Purchaser under paragraph 10 below,
which Purchaser, as the prospective owner of the Property, will be required to
assume or pay, or to which Purchaser may, as a consequence of entering into this
Agreement or purchasing the Property, become bound without Purchaser’s express
prior written consent.
     8.7. There are no condemnation or judicial proceedings, administrative
actions or examinations, claims, litigation or other proceedings of any type
which have been instituted or are pending or which, to the best of Seller’s
knowledge, are threatened against all or any portion of the Property, or which
affect Seller’s ability to enter into and fulfill its obligations under this
Agreement. No attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings are
pending, or, to Seller’s actual knowledge, threatened against Seller, nor are
any of such proceedings contemplated by Seller.

6



--------------------------------------------------------------------------------



 



     8.8. Neither Seller nor any of its agents has received any written notice
from any insurance company of any defects or inadequacies in the Improvements
which might adversely affect the insurability of the Improvements. Seller shall
promptly comply with any written notice received after the date of this
Agreement and promptly deliver copies of any such notices to Purchaser.
     8.9. Seller has not received any written notice alleging that it is in
default under any of the documents, recorded or unrecorded, referred to in the
Title Commitment, nor has Seller received any notice alleging that Seller has
failed to timely perform all of the obligations required to be performed by it,
nor alleging that Seller is otherwise in default under any contracts relating to
the management, leasing, operation, maintenance or repair of the Property.
     8.10. Seller shall maintain or cause the Property to be maintained in its
current condition and repair, normal wear and tear excepted, and shall cause the
Property to be operated in the normal course of business and in compliance with
the terms of this Agreement until the Closing Date. After the Closing Date,
Seller shall maintain or cause the Improvements to be maintained in their
current condition and repair, normal wear and tear excepted, until the date
Seller terminates the Lease and surrenders possession of the Milwaukee Parcel to
Purchaser.
     8.11. The Lease and all of the records, agreements, licenses, permits,
operating statements and other documents and materials required to be delivered
to Purchaser pursuant to paragraph 10 below shall be true, correct and complete
and in such form as required under said paragraph 10.
     8.12. Seller has received no written notice stating that access to the
Property from any adjoining public streets would be terminated, or which stated
that there would be a discontinuation of adequate sewer, water, gas, electric,
telephone or other utility services.
     8.13. Seller has received no written notice stating that, (i) the Property
and the Personalty, including but not limited to the exterior walls and
structural components of the Improvements, and the heating, air conditioning,
plumbing, ventilating, utility, sprinkler and other mechanical and electrical
systems, apparatus and appliances located on or about the Improvements are
affected by material defects and are not in operating condition; (ii) the
Improvements are not free from infestation by termites or other pests, insects
or animals; and (iii) the roof is not free from leakage or other impairments.
     8.14. Seller has received no written notice of any threatened any special
taxes or assessments with respect to the Property other than general real estate
taxes not yet due and payable. Seller has no knowledge of and neither Seller nor
any of its agents has received any notice of any proposed increase in the
assessed valuation of the Property for real estate tax purposes.

7



--------------------------------------------------------------------------------



 



     8.15. Seller has no obligations or responsibilities whatsoever for any
period of time prior to the Closing Date to any persons or entities involved in
the operation, maintenance and management of the Property which have not been
satisfied, and Seller shall defend, indemnify and hold Purchaser harmless from
and against any and all such obligations to such persons which arose before the
Closing Date. Furthermore, there are no unfunded vested benefits or any
withdrawal liability as determined under the applicable sections of the Employee
Retirement Security Act of 1974, as amended, or the Internal Revenue Code of
1986, as amended, attributable to Seller for which Purchaser may have any
responsibility as a result of the transaction contemplated by this Agreement.
     8.16. Seller has the full power to execute, deliver and carry out the terms
and provisions of this Agreement and all other agreements, instruments and
documents herein required to be made or delivered by Seller pursuant hereto.
Seller has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and such other agreements, instruments and
documents, to enter into this Agreement and to consummate the sale and make the
transfer and assignments contemplated by this Agreement. The sale, conveyance or
assignment of the Property contemplated under this Agreement does not require
the consent of any party which has not been obtained by Seller. The individuals
executing this Agreement and all other agreements, instruments and documents
herein required to be made or delivered by Seller on behalf of Seller are and
shall be duly authorized to sign the same on Seller’s behalf and to bind Seller
thereto.
     8.17. The execution and delivery of this Agreement, and the consummation of
the transactions contemplated by this Agreement, are not prohibited by and will
not conflict with, constitute grounds for termination of, or result in the
breach of any contracts, agreements or instruments to which Seller is now a
party or by which Seller is bound, nor any order, rule or regulation of any
court or other governmental agency or official.
     8.18. To Seller’s knowledge, except as provided in that certain Phase I
Environmental Site Assessement dated July 26, 2002 prepared by Laicon, Inc.
pertaining to the Property, Seller has not received any written notification
from any governmental authority that (i) all or any portion of the Property
and/or the Improvements violates any federal, state and/or local environmental
laws rules, statutes, directives, binding written interpretations, binding
written policies, ordinances and regulations issued by any governmental
authority and in effect as of the date of this Agreement applicable to the
Property (“Environmental Laws”); or (ii) any “Hazardous Substances” (as defined
under any Environmental Laws) have been stored or generated at, released or
discharged from or are present upon the Property and/or the Improvements, except
in the ordinary course of business and in accordance with all Environmental
Laws. To Seller’s knowledge, no Hazardous Substances are now located on the
Property and neither Seller nor, to Seller’s knowledge, any other person has
ever caused or permitted any Hazardous Substances to be placed, held, located or
disposed of on, under or at the Property or any part of the Property in
violation of any Environmental Laws.

8



--------------------------------------------------------------------------------



 



          If, after the date of this Agreement and prior to the Closing Date,
Seller should gain such knowledge or such facts should occur which would
constitute a breach by Seller of any of the representations, warranties and/or
covenants contained in this paragraph 8, Seller shall so notify Purchaser prior
to the Closing Date and either (i) Purchaser may waive such breach, or (ii) if
in Purchaser’s good faith determination Purchaser’s intended use and/or
development of the Property would be materially adversely affected or Purchaser
would incur a material economic loss or damage, then Purchaser may elect to
terminate this Agreement by delivering written notice thereof to Seller and
promptly receive a return of the Earnest Money and all interest accrued thereon.
          Seller shall defend, indemnify and hold Purchaser, its members,
managers, agents and employees harmless from and against any and all damage
resulting from the breach of any of the representations, warranties and/or
covenants contained in this Agreement. In the event of any alleged breach of any
such representations, warranties or covenants, Purchaser shall deliver written
notice of such breach to Seller, and Seller shall have ten (10) days to cure
such breach or deny to Purchaser in writing the existence of such breach.
Purchaser shall be entitled to offset the amount of any damage suffered as a
result of such breach which has not been contested by Seller as set forth above
or which has been adjudicated by a court of competent jurisdiction against any
amounts otherwise due from Purchaser to Seller, whether due under the terms of
paragraph 3 above or under any other agreement between Seller and Purchaser.
          9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER. Purchaser
represents and warrants to Seller that as of the date of this Agreement, and
Purchaser covenants to Seller that as of the Closing Date:
     9.1. Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Illinois. Purchaser
has the full power to execute, deliver and carry out the terms and provisions of
this Agreement and all other agreements, instruments and documents herein
required to be made or delivered by Purchaser pursuant hereto. Purchaser has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and such other agreements, instruments and documents to enter
into this Agreement and to consummate the sale and make the transfer and
assignments contemplated by this Agreement. The sale, conveyance or assignment
of the Property contemplated under this Agreement does not require the consent
of any party which has not been obtained by Purchaser. The individuals executing
this Agreement and all other agreements, instruments and documents herein
required to be made or delivered by Purchaser pursuant hereto on behalf of
Purchaser are and shall be duly authorized to sign the same on Purchaser’s
behalf and to bind Purchaser thereto.
     9.2. The execution and delivery of this Agreement, and the consummation of
the transactions contemplated by this Agreement, are not prohibited by and will
not conflict with, constitute grounds for termination of, or result in the
breach of any contracts, agreements or instruments to which Purchaser is now a
party or by which it is bound, nor any order, rule or regulation of any court or
other governmental agency or official.

9



--------------------------------------------------------------------------------



 



          10. DELIVERY OF DOCUMENTS. Within two (2) days after the date of this
Agreement, Seller shall cause to be furnished or made available to Purchaser, to
the extent not previously delivered or made available to Purchaser, the
following documents with respect to the Property to the extent in Seller’s
possession or reasonably available to Seller, together with all other
information in Seller’s possession or reasonably available to Seller concerning
the Property which Purchaser, its attorneys or agents may reasonably request:
     10.1. Copies of all title insurance reports Seller has available as of the
date of this Agreement, and after this Agreement is executed, the updated Title
Commitment in accordance with the terms of paragraph 4 above;
     10.2. A copy of an existing survey of the Property showing the boundaries
and location of all existing improvements of the Property as well as all
easements, flood plains, and wetlands, if any, and after this Agreement is
executed, the updated Survey in accordance with the terms of paragraph 5 above;
     10.3. Copies of any building and use restrictions or declarations of
easements, covenants and restrictions applicable to any portion of the Property;
     10.4. Copies of “as built” plans and specifications for the Improvements
locating all utilities, roads, buildings, structures, parking areas and other
improvements located on the Property, and any existing topographical or
engineering drawings of the Property;
     10.5. Copies of any and all public or private utility easements, access
agreements, special assessment arrangements, tap-in or connection fee agreements
or procedures relating to the Property;
     10.6. Copies of any soil or boring reports, environmental studies,
hydrological studies, engineering studies, percolation tests or data, septic
permits and any other permits issues by the State Department of Natural
Resources or other governmental authority in connection with the development of
the Property;
     10.7. Copies of the most recent bills for current real estate or personal
property taxes, water, charges and other utilities, together with proof of
payment (if any of the same have been paid);
     10.8. A copy of the most recent phase I environmental study on the
Property, if available;
     10.9. A copy of the most recent property physical condition report, if any;
     10.10. Copies of all licenses, permits, authorizations and approvals
required by law and issued by all governmental authorities having jurisdiction
over the Property;

10



--------------------------------------------------------------------------------



 



     10.11. Operating statements for the Property for the prior three (3) full
calendar years;
     10.12. Copies of all existing insurance policies in force and effect
covering all or any part of the Property, together with (i) copies of all
insurance claims and settlements, and (ii) summaries from all insurers of loss
histories and claims paid relating to the Property during the coverage periods;
     10.13. Copies of petitions for appeal of property taxes and/or assessments
for the Property which have been contested over the immediately preceding two
(2) year period and the results thereof; and
     10.14. Copies of all existing service and maintenance contracts and other
written agreements pertaining to the Property in which Seller or its agents and
affiliates have entered into in connection with the construction, development,
maintenance and ownership of the Property.
          11. CONTINGENCIES AND CONDITONS PRECEDENT. This Agreement and
Purchaser’s obligation to close hereunder are subject to and conditioned upon
(i) the continued validity of each and every representation, warranty and
covenant contained in this Agreement; and (ii) the delivery of the closing
documents described in paragraph 12 below. Notwithstanding anything to the
contrary contained in this Agreement, any of the contingencies and conditions
precedent may be waived in writing by Purchaser, such contingencies and
conditions being intended for the exclusive protection and benefit of Purchaser.
In the event any of such contingencies and/or conditions precedent are not
satisfied or waived by Purchaser and would, in Purchaser’s good faith
determination, cause Purchaser’s intended use and/or development of the Property
to be materially adversely affected or would cause Purchaser to incur a material
economic loss or damage, then at the option of Purchaser this Agreement may be
declared null and void and the Earnest Money with all interest accrued thereon
shall be promptly returned to Purchaser, or the Closing Date may be extended by
Purchaser until such contingencies and/or conditions precedent are satisfied.
          12. CLOSING DOCUMENTS. On or before the Closing Date, Seller shall
deliver the following documents and materials to Purchaser or to the Title
Insurer, as applicable:
     12.1. Special Warranty Deed executed by Seller in recordable form conveying
the Property to Purchaser, subject only to the Permitted Encumbrances.
     12.2. Bill of Sale conveying the Personalty to Purchaser.
     12.3. General Assignment transferring the Intangible Property to Purchaser.
     12.4. A fully executed original of the Lease.

11



--------------------------------------------------------------------------------



 



          12.5. Copies of all architect’s, engineering and building plans,
tests, reports, drawings and specifications for the Property, if any, which are
in the possession of Seller or Seller’s agents.
          12.6. ALTA Statement or Owner’s Affidavit, as applicable.
          12.7. GAP Undertaking.
          12.8. Non-Foreign Person (FIRPTA) Affidavit in form satisfactory to
Purchaser and the Title Insurer.
          12.9. Completed State of Illinois, Cook County and City of Chicago
Transfer Tax Declarations to the extent applicable.
          12.10. An affidavit executed by Seller certifying that the sale of the
Property to Purchaser hereunder is not subject to and does not subject Purchaser
to liability under Section 902(d) of the Illinois Income Tax Act or Section 5(j)
of the Retailer’s Occupation Tax Act.
          12.11. An affidavit executed by Seller certifying that the sale of the
Property to Purchaser hereunder is not subject to and does not subject Purchaser
to liability under the City of Chicago Bulk Sales Disclosure required under
section 3-4-140 of the Municipal Code of Chicago.
          12.12. The Title Insurance Policy in accordance with the terms of
paragraph 4 above.
          12.13. The Survey in accordance with the terms of paragraph 5 above.
          12.14. Closing Statement.
          12.15. Deed and Money Escrow Instructions.
          12.16. Keys to all locks located in the Improvements.
          12.17. Such other documents as the Title Insurer, Purchaser or its
attorneys may reasonably require in order to effectuate or further evidence the
intent of any provision of this Agreement.
          12.18. On the Closing Date, Purchaser shall deliver the following to
Seller or the Title Insurer, as applicable:
          12.19. ALTA Statement if applicable.
          12.20. GAP Undertaking.

12



--------------------------------------------------------------------------------



 



          12.21. Counterpart to Closing Statement.
          12.22. Counterpart to Deed and Money Escrow Instruction.
          12.23. Cash due on the Closing Date.
          12.24. Such other documents as the Title Insurer, Seller or its
attorneys may reasonably request in order to effectuate or further evidence the
intent of any provision of this Agreement.
          13. ASSIGNMENT. Purchaser may assign its interest under this Agreement
to a partnership, limited liability company or any other entity to be formed so
long as Purchaser remains liable for all of Purchaser’s obligations under this
Agreement.
          14. CLOSING DATE. So long as all of the conditions precedent and other
obligations of this Agreement have been satisfied by Seller or waived in writing
by Purchaser, the closing shall occur on March 31, 2008 (the “Closing Date”), or
on such other date mutually agreed to in writing by Seller and Purchaser,
through a deed and money escrow with the Title Insurer at the Chicago Loop
office of the Title Insurer.
          15. CASUALTY LOSS OR EMINENT DOMAIN. Seller agrees to immediately
notify Purchaser of any fire, other casualty or any notice of eminent domain
proceeding affecting the Property. If prior to the Closing Date all or any
portion of the Property is destroyed by fire or other casualty or is taken or
made subject to eminent domain proceedings, then Seller shall immediately so
notify Purchaser. Upon such occurrence, Purchaser shall, at its option, have the
right to:
          15.1. Terminate this Agreement and receive a refund of the Earnest
Money and any other moneys paid to the Title Insurer as escrowee and/or to
Seller; or
          15.2. Complete the transaction, in which event Seller shall:
                                   15.2.1. Deliver to Purchaser an executed
assignment of all insurance proceeds or condemnation awards payable as a result
of such fire, casualty or condemnation in form and substance satisfactory to
Purchaser; and
                                   15.2.2. Pay the amount of any deductible
under such policy, if applicable.
          16. BROKERS. Seller and Purchaser agree to indemnify, defend and hold
each other harmless from and against any and all claims or demands with respect
to any finder’s or brokerage fees, commissions or other compensation asserted by
any person, firm or corporation in connection with this Agreement or the
transaction contemplated by this Agreement arising from or as a result of the
actions of Seller or Purchaser, which indemnity shall survive the Closing Date.
However, Seller acknowledges that at Purchaser’s option a consulting fee will be

13



--------------------------------------------------------------------------------



 



paid to an affiliate of Purchaser at closing, and Purchaser will be responsible
for the payment of said consulting fee.
          17. POSSESSION. Possession of the Property shall be delivered to
Purchaser on the Closing Date, subject to the rights of Seller as tenant under
the Lease on the Milwaukee Parcel.
          18. ESCROW. On or before the Closing Date, the parties shall establish
an escrow with the Title Insurer in accordance with the usual form of deed and
money escrow agreement then in use by the Title Insurer, with such special
provisions inserted in the escrow agreement as may be required to conform with
this Agreement. At the election of Purchaser, notwithstanding anything to the
contrary contained in this Agreement, payment of the Purchase Price and delivery
of all documents shall be made through such escrow. The cost of such escrow
shall be divided equally between Seller and Purchaser. This Agreement shall not
be merged into any escrow agreement and the escrow agreement shall be deemed
auxiliary to this Agreement. The provisions of this Agreement shall always be
deemed controlling as between Seller and Purchaser.
          19. DEFAULT.
          19.1. In the event of a default by Seller under this Agreement which
remains uncured for five (5) days after written notice from Purchaser, Purchaser
may, at its option, elect to enforce the terms of this Agreement by an action
for specific performance or terminate this Agreement, in which event the Earnest
Money and all interest accrued thereon shall be promptly returned to Purchaser.
          19.2. In the event of a default by Purchaser which remains uncured for
five (5) days after written notice from Seller and a subsequent termination of
this Agreement without the fault of Seller, the Earnest Money and all interest
accrued thereon shall be paid to Seller as liquidated damages and as Seller’s
sole and exclusive remedy.
          20. INSPECTION CONTINGENCY.
          20.1. Purchaser shall have until 5:00 p.m. C.S.T. on March 13, 2008
(the “Inspection Period”) for Purchaser, its employees, third party consultants,
lenders, engineers, accountants and attorneys (collectively “Purchaser’s
Representatives”) to conduct an inspection of the Property, including the right
to (i) enter upon the Property and Improvements, at reasonable times, to perform
inspections and tests of the Property; (ii) make investigations with regard to
soil tests and the environmental condition of the Property and the compliance by
the Property with all applicable laws, ordinances, rules and regulations;
(iii) review all title and survey matters and all books, records, contracts and
other information relating to the Property and its operation; (iv) conduct
traffic, engineering, mechanical, sewer, zoning, economic and feasibility
studies with respect to the development of the Property; (v) approve any impact
or other fees imposed by Cook County, the City of Chicago or any other
governmental or municipal entity having jurisdiction over the Property;
(vi) verify that all utilities are at or are stubbed to the Property and there
are no

14



--------------------------------------------------------------------------------



 



recapture fees; and (vii) verify that Purchaser can obtain all necessary
rezoning, special use permits, variances, final plats of subdivision or
resubdivision, and all building, utility, construction and engineering permits,
licenses and easements required in connection with Purchaser’s intended
development of the Property. If Purchaser determines that the results of any
inspection, test, examination or review conducted by any of Purchaser’s
Representatives are unacceptable to Purchaser for any reason in Purchaser’s sole
discretion, then Purchaser may terminate this Agreement by delivering written
notice thereof to Seller (the “Termination Notice”) prior to the expiration of
the Inspection Period, whereupon the Earnest Money and all interest accrued
thereon shall be promptly returned to Purchaser and neither party shall have any
further liabilities or obligations hereunder, except for those liabilities and
obligations that expressly survive the termination of this Agreement. If
Purchaser fails to deliver a Termination Notice to Seller prior to the
expiration of the Inspection Period, then Purchaser will be deemed to have
waived its right to terminate this Agreement pursuant to this paragraph 20.
          20.2. Purchaser shall, at Purchaser’s sole cost, repair any damage to
the Property directly caused by its inspection of the Property, and, to the
extent Purchaser or Purchaser’s Representatives alter, modify, disturb or change
the condition of the Property as part of the inspection, Purchaser shall, at
Purchaser’s sole cost, restore the Property as closely as possible to the
condition in which the Property was found before such alteration, modification,
disturbance or change. Purchaser hereby agrees to defend, indemnify and hold
Seller harmless from and against any and all claims, liabilities, losses,
damages, costs and expenses (including reasonable attorneys’ fees and court
costs) that Seller suffers or incurs as a result of or in connection with
Purchaser’s inspection of the Property or Purchaser’s or Purchaser’s
Representatives’ entry upon the Property, unless caused by or resulting from the
negligence or misconduct of Seller.
          20.3. If, in the course of its due diligence investigations, Purchaser
acquires actual knowledge of any information that makes any of Seller’s
representations and warranties set forth in paragraph 8 above to be untrue, and
if Purchaser nevertheless elects to close, then those representations and
warranties of Seller which Purchaser discovered to be untrue hereunder shall be
deemed modified so that Seller represents and warrants to such state of affairs
as actually exists and of which Purchaser is actually aware. If Purchaser
discloses in writing any such information to Seller during the Inspection
Period, then Seller will be entitled to deliver to Purchaser on the Closing Date
a closing certificate reaffirming the representations and warranties which shall
include the disclosure of such information. However, nothing contained herein
shall absolve Seller from responsibility or liability as provided in this
Agreement for any of Seller’s representations and warranties which are untrue
and which are not discovered to be untrue by Purchaser during the Inspection
Period.
          21. LITIGATION. In the event of litigation between the parties with
respect to the Property, this Agreement, the performance of their respective
obligations hereunder or the effect of a termination under this Agreement, the
non-prevailing party shall pay all costs and expenses incurred by the prevailing
party in connection with such litigation, including but not limited to
reasonable attorneys’ fees of counsel selected by the prevailing party.
Notwithstanding any

15



--------------------------------------------------------------------------------



 



provision of this Agreement to the contrary, the obligations of the parties
under this paragraph 21 shall survive the termination of this Agreement or the
Closing and the delivery of any conveyance documentation.
          22. NOTICES. All notices required or desired to be given under this
Agreement shall be in writing and shall be deemed properly delivered and
received (i) when and if personally delivered; (ii) one (1) business day after
deposit with Federal Express or any other comparable commercial overnight
courier; or (iii) the same day when sent by confirmed facsimile before 5:00 p.m.
C.S.T. Notices may be delivered on behalf of the parties by and to their
respective attorneys. Notices shall be addressed as follows:

             
 
  A.   If to Purchaser:   PGG, LLC
 
          c/o CG Development Group, LLC
 
          1753 North Damen Avenue
 
          Suite 200
 
          Chicago, Illinois 60647
 
          Attention: Mr. Jon Goldman
 
          Facsimile: 773 269-2141
 
           
 
      with a copy to:   Much Shelist
 
          191 North Wacker Drive
 
          Suite 1800
 
          Chicago, Illinois 60606
 
          Attention: Steven L. DeGraff, Esq.
 
          Facsimile: 312-521-2583
 
           
 
  B.   If to Seller:   Midwest Bank and Trust Company
 
          501 West North Avenue
 
          Melrose Park, Illinois 60160
 
          Attention: Mr. Bruno P. Costa
 
          Facsimile: ______
 
           
 
      with a copy to:   Hinshaw & Culbertson LLP
 
          222 North LaSalle Street
 
          Suite 300
 
          Chicago, Illinois 60601
 
          Attention: Stephen H. Malato, Esq.
 
          Facsimile: 312-704-3001

          or to such other address as either party may from time to time
designate by written notice to the other party.
          23. CONFIDENTIALITY. Purchaser and Seller agree to maintain in
confidence the information and terms contained in the “Evaluation Materials” (as
defined below) and in this Agreement (collectively the “Transaction
Information”). Neither Seller nor Purchaser shall

16



--------------------------------------------------------------------------------



 



disclose all or any portion of the Transaction Information to any third party
and each party shall maintain the Transaction Information in confidence;
provided, however, either Seller or Purchaser may disclose the Transaction
Information (i) to any of Purchaser’s Representatives to the extent that
Purchaser’s Representatives reasonably need to know about such Transaction
Information in order to assist and perform services on behalf of Purchaser;
(ii) to the extent required by any applicable statute, law, regulation,
governmental authority or court order; and (iii) in connection with any
litigation or proceeding that may arise between the parties in connection with
the transaction contemplated under this Agreement. For purposes of this
Agreement, the term “Evaluation Materials” shall mean any documents and other
materials or information delivered or made available by Seller or its agents to
Purchaser or Purchaser’s Representatives together with the results of any
studies, analysis or investigation of the Property undertaken by or on behalf of
Purchaser. Purchaser agrees that the Evaluation Materials shall be used solely
for purposes of evaluating the acquisition and potential ownership and operation
of the Property.
          24. SURVIVAL OF AGREEMENT. The representations, warranties and
covenants made in this Agreement by Seller shall be continuing, and shall be
deemed remade by Seller as of the Closing Date with the same force and effect as
if in fact specifically remade at that time. All representations, warranties and
covenants made in this Agreement shall survive the Closing Date for a period
equal to the later of (i) twelve (12) months after the Closing Date, or (ii) the
date Seller vacates and surrenders possession of the Milwaukee Parcel to
Purchaser, and shall not merge into any instrument of conveyance delivered at
the closing. Except as otherwise provided herein, the effect of the
representations, warranties and covenants made in this Agreement shall not be
diminished, abrogated or deemed to be waived by any inspections or
investigations made by Purchaser.
          25. RECORDINGS PROHIBITED. Seller shall not record this Agreement not
a memorandum there of with the Cook County Recorder except in the event of a
default by Seller hereunder.
          26. SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit
of and be binding upon the parties and their respective heirs, successors and
assigns.
          27. COUNTERPARTS. This Agreement may be executed in any number of
counterparts; each such counterpart shall be deemed to be an original document,
but all such counterparts together shall constitute but one (1) Agreement. A
fully executed facsimile copy of this Agreement shall be effective as an
original.
          28. PROVISIONS SEVERABLE. The provisions hereof shall be deemed
independent and severable, and the unenforceability, invalidity or partial
invalidity of any one (1) provision shall not affect the validity of
enforceability of any other provision hereof.
          29. CONSTRUCTION OF AGREEMENT. In construing this Agreement, all
headings and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and

17



--------------------------------------------------------------------------------



 



the masculine shall include the feminine and vice versa. This Agreement shall
not be construed as if prepared by one of the parties, but rather according to
its fair meaning as a whole, as if both parties had prepared it. All Exhibits
attached hereto are incorporated in this Agreement by reference thereto.
          30. APPLICABLE LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois.
          31. ENTIRE AGREEMENT. This Agreement embodies and constitutes the
entire agreement and understanding between the parties with respect to the
transaction contemplated hereunder, and all prior or contemporaneous agreements,
understandings, representations and warranties are deemed merged into this
Agreement. Neither this Agreement nor any provisions hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.
          32. TIME OF THE ESSENCE. Time is of the essence of this Agreement. If
any date herein set forth for the performance of any obligations by Seller or
Purchaser or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or federal holiday for which financial
institutions or post offices are generally closed in the State of Illinois for
observance thereof.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFTBLANK. SIGNATURES FOLLOW ON THE
NEXT PAGE

18



--------------------------------------------------------------------------------



 



                      PURCHASER:       SELLER:    
 
                    PGG, LLC, an Illinois       MIDWEST BANK AND TRUST COMPANY,
    limited liability company       an Illinois banking corporation    
 
                   
By:
  /s/ Jon Goldman
 
      By:   /s/ Bruno P. Costa
 
   
Its:
  Managing Member       Its:   Executive Vice President    
 
 
 
         
 
   

19